DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-21, 23, in the reply filed on 7/29/2022 is acknowledged.
Applicant’s election without traverse of the species thioacetate, phase transfer is present, polyisobutylene-co-para-methylstyrene, and thioacetate functionalized in the reply filed on 7/29/2022 is acknowledged.
Claims 5, 12, 14-16, 18, 24-25, 27-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/29/2022.
Information Disclosure Statement
The information disclosure statement filed 9/22/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The IDS Of 9/22/2020 contains the foreign patent document CA 2009681. No copy of the foreign patent document is provided. Rather, the Espacenet cover page having the abstract is provided.
Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 does not end in a period.  Appropriate correction is required.
Drawings
The drawings Fig. 1-5 are objected to because the structures and writing in the drawings are not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the variable “R” but does not define the variable. Therefore, claim 6 is indefinite because the scope of R is unclear.
Claim 19 recites the functionalized polymer is mixed with thioalkylate reagent and mercaptobenothiazole reagent to make a functionalized poly(isobutylene-co-para-methylstyrene) and functionalized poly(isobutylene-co-isoprene). Claim 19 is indefinite because it is unclear whether the functionalized polymer includes more than one type of polymer (as indicated by forming two different functionalized copolymers) or just one type (as indicated by “the functionalized polymer”). Additionally, claim 19 contains antecedent basis issues regarding poly(isobutylene-co-para-methylstyrene) and poly(isobutylene-co-isoprene) which are not previously recited in the claim. Additionally, it is unclear the scope of ‘thioalkylate reagent’. It appears that the term ‘thioalkylate reagent’ is used as a compound that is reacted with the functionalized polymer. However, the term thioalkylate is generally used as a verb, i.e., to thioalkylate a compound (adding a -S-alkyl group). Metal thioalkylates are a compound where a thioalkyl group is linked to a metal (M-S-alkyl). It does not appear that a metal thioalkylate is intended and the instant specification does not clarify this issue. It is respectfully requested that the scope of ‘thioalkylate’ be clarified.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-10, 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parent (US 2009/0203850).
Parent teaches a process where butyl elastomers are modified under solvent free conditions with a phase transfer catalyst (abstract) where bromobutyl rubber (BIIR) is reacted with potassium t-butylacetate with TBAB for 50 minutes at 140˚C (¶ 37) followed by removal for analysis (¶ 27) to form a functionalized IIR. The removal for analysis corresponds to the claimed recovering a functionalized polymer. Potassium t-butylacetate is a carboxylate and thus falls in the scope of a nucleophile. TBAB is tetrabutylammonium bromide is an organic cationic salt. BIIR is a brominated poly(isobutylene-co-isoprene) rubber as noted by the instant specification, pg. 1, ¶ 5.
It is noted that Parent reads on non-elected species polyisobutylene-co-isoprene of claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parent (US 2009/0203850).
The discussion with respect to Parent above is hereby incorporated by reference.
Parent does not explicitly recite cooling to a temperature of about 22-25˚C.
However, it would have been obvious to one of ordinary skill in the art that removal for analysis would result in cooling to room temperature, which is about 22-25˚C, because heat is no longer being applied. Alternatively, it would have been obvious that transport and/or storage of the product would entail cooling to ambient or room temperature, which is about 22-25˚C, because heat is no longer being applied. 
Parent does not provide an example using a temperature in the claimed range.
However, Parent teaches the time can range from 30-90 minutes (¶ 22) which overlaps the claimed range.
Parent teaches times which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Parent suggests the time. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Parent. See MPEP 2123.
Parent does not provide an example using a polyisobutylene-co-para-methylstyrene copolymer. However, Parent teaches suitable cpolymers of the invention include brominated isobutylene methylstyrene copolymer in which the comnomer is p-methystyrene (¶11). It would have been obvious to use brominated isobutylene p-methylstyrene copolymer because Parent teaches it is a suitable copolymer of the invention (¶ 11).
Allowable Subject Matter
Claims 13, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome any indefinite issues.
Claim 13 recites the functionalized polymer is a thioacetate functionalized poly(isobutylene-co-para-methylstyrene).
Claim 17 recites the metal salt is potassium thioacetate.
Claim 19 recites the functionalized polymer is mixed with thioalkylate reagent and mercaptobenzothiazole reagent to make a functionalized poly(isobutylene-co-para-methylstyrene) and functionalized poly(isobutylene-co-isoprene).
Relevant prior art includes Parent (US 2009/0203850), Onizawa (US 4,146,689), Powers (US 5,162,445), Ishikawa (US 6,310,158), and Tanabe (US 2015/0315300).
Parent teaches a process where butyl elastomers are modified under solvent free conditions with a phase transfer catalyst (abstract) where bromobutyl rubber (BIIR) is reacted with potassium t-butylacetate. Parent fails to teach the halobutyl elastomers are functionalized with a thioacetate group (claim 13). Parent fails to teach the polymer is mixed with potassium thioacetate followed by reacting with at least one nucleophile (claim 17). Parent fails to teach a method where both poly(isobutylene-co-para-methylstyrene) and poly(isobutylene-co-isoprene) are functionalized when mixed with both a thioalkylate reagent and mercaptobenzothiazole reagent (claim 19).
Onizawa teaches bromobutyl rubbers vulcanized in the presence of a sulfur compound (abstract). Onizawa fails to teach the bromobutyl rubbers are functionalized with a thioacetate group (claim 13). Onizawa fails to teach the polymer is mixed with potassium thioacetate followed by reacting with at least one nucleophile (claim 17). Onizawa fails to teach a method where both poly(isobutylene-co-para-methylstyrene) and poly(isobutylene-co-isoprene) are functionalized when mixed with both a thioalkylate reagent and mercaptobenzothiazole reagent (claim 19).
Powers teaches halogenated para-alkylstyrene/isoolefin copolymer functionalized (abstract) with a number of compounds, including thiocarboxylates (col. 46, ln. 65). However, Powers does not teach thiocarboxylates having a methyl group (thioacetate) and Powers provides no rationale to select thioacetate. Powers fails to teach the polymers are functionalized with a thioacetate group (claim 13). Parent fails to teach the polymer is mixed with potassium thioacetate followed by reacting with at least one nucleophile (claim 17). Parent fails to teach a method where both poly(isobutylene-co-para-methylstyrene) and poly(isobutylene-co-isoprene) are functionalized when mixed with both a thioalkylate reagent and mercaptobenzothiazole reagent (claim 19).
Ishikawa teaches butyl rubbers having pendent mercaptobenzothiazole groups. Ishikawa fails to teach thioacetate functional polymers (claim 13), mixing with potassium thioacetate followed by reacting with at least one nucleophile (claim 17)and a method where both poly(isobutylene-co-para-methylstyrene) and poly(isobutylene-co-isoprene) are functionalized when mixed with both a thioalkylate reagent and mercaptobenzothiazole reagent (claim 19).
Tanabe teaches thioester modified polymers (abstract) formed by reaction of a thiocarboxylic acid with a polymer having an intramolecular double bond (abstract). Tanabe falls outside the scope of the instant claims which utilize a nucleophilic substitution reaction, not an addition reaction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764